[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 15, 2007
                              No. 06-13256                 THOMAS K. KAHN
                        ________________________               CLERK


                D. C. Docket No. 05-00196-CR-ORL-22-DAB

UNITED STATES OF AMERICA,


                                                Plaintiff-Appellee,

                                   versus

RICKY ADAMS GLASCO,
a.k.a. Rickie Adam Glasco,
a.k.a. Ricky Adams Glaso,
a.k.a. Ricky Adams Glascow,
a.k.a. Ricky A. Glasco,
a.k.a. Ricky Glasco,

                                                Defendant-Appellant


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (May 15, 2007)

Before CARNES, WILSON and HILL, Circuit Judges.
PER CURIAM:

      Ricky Adams Glasco appeals his 100-month sentence imposed after he pled

guilty to possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2); possession of a firearm with an obliterated serial number,

in violation of 18 U.S.C. §§ 922(k) and 924(a)(1)(B); and possession with intent to

distribute less than 50 kilograms of marijuana, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(D).

      On appeal, Glasco raises four issues: (a) that the district court erred by

applying U.S.S.G. § 2K2.1(a)(4) to increase the guidelines range because child

abuse under Fla. Stat. § 827.04 (1994) is not a crime of violence; (b) that the

district court erred when it applied a four-level increase pursuant to U.S.S.G. §

2K2.1(b)(5) (2005) because the government presented no evidence that the firearm

was used in connection with the underlying drug offense; (c) that the district court

should not have used his prior convictions to enhance his sentence and requests us

to reconsider our recent decisions that Apprendi v. New Jersey, 530 U.S. 466, 120

S. Ct. 2348, 147 L. Ed. 2d 435 (2000), does not apply to prior convictions; and (d)

that the 100-month sentence was unreasonable because there was no minimum

mandatory sentence and the sentence imposed was greater than necessary to

achieve the purposes of sentencing.



                                          2
      After carefully considering the briefs, reviewing the record on appeal, and

having had the benefit of oral argument, we find no error on the part of the district

court. Accordingly, we affirm Glasco’s sentence.

                                I. BACKGROUND

      In July 2005, after a confidential informant made several controlled

purchases of marijuana from Glasco, law enforcement officers executed a search

warrant at Glasco’s residence. Upon forced entry into a locked bedroom, they

observed Glasco lying on a bed and reaching under the mattress. After removing

Glasco, police found a loaded 9mm pistol under the mattress. They also found

several kilograms of marijuana, digital scales, boxes of plastic baggies, marijuana

wrappers, a pipe with marijuana residue, marijuana seeds, 9mm ammunition, and

several thousand dollars in small denominations. Glasco stated that he needed the

firearm for his protection and admitted that he was reaching for the gun when

agents entered his bedroom. He later asserted that he did not know that the

intruders were police officers and he reached for the gun because he thought that

robbers had broken into his house.

      After Glasco pled guilty, the probation officer calculated a base offense level

of 20 pursuant to U.S.S.G. § 2K2.1(a)(4)(A) on the ground that Glasco had already

sustained a felony conviction for a crime of violence. In 1995, Glasco had pled



                                          3
guilty to felony child abuse under Fla. Stat. § 827.04 (1994). The Pre-Sentence

Report (“PSR”) summarized the offense in paragraph 41:

      [T]he defendant did commit physical child abuse on a one year old
      female by repeatedly striking her on the legs, buttocks and back. The
      defendant inflicted great bodily harm on the victim consisting of
      lacerations and abrasions requiring hospitalization of the victim. The
      defendant was initially charged with Aggravated Child Abuse By
      Willful Torture Or Malicious Punishment, but pled guilty to the lesser
      included offense of Child Abuse.

      The probation officer applied a four-level increase for a specific offense

characteristic under U.S.S.G. § 2K2.1(b)(5) (2005), concluding that Glasco used or

possessed a firearm in connection with another felony offense (i.e., possession with

intent to distribute marijuana). After applying a three-level reduction for

acceptance of responsibility, Glasco’s total offense level was 23 and his criminal

history category was VI. This translated into a guideline range of 92-115 months’

imprisonment.

      Glasco filed written objections, including a challenge to the scoring under

U.S.S.G. § 2K2.1(a)(4)(A). In his sentencing memorandum, Glasco argued that

“Mr. Glasco’s conviction for child abuse involving excessive discipline should not

be classified as a crime of violence.” At least three times, the memorandum

referred to his prior conviction for child abuse as “involving the discipline of his

daughter.” Glasco did not dispute the factual description of his prior felony



                                           4
conviction contained in paragraph 41 of the PSR. In fact, Glasco cited paragraph

41 of the PSR in his sentencing memorandum to support his factual statement that

“Mr. Glasco committed child abuse on his daughter, by excessive discipline.”

Glasco’s memorandum went on to argue that

      [c]hild abuse is not specifically listed as a crime of violence under
      U.S.S.G. § 4B1.2(a)(1) and (2). Furthermore, even though child
      abuse may present a serious potential risk of physical injury, [counsel]
      has not been able to find any case in the Eleventh Circuit or any other
      circuit which holds that child abuse, under the statute involved herein
      or involving discipline, is a crime of violence under U.S.S.G. §
      2K2.1(a)(4)(A) . . . .

In other words, his lawyer argued that child abuse is not a crime of violence

because it is not an enumerated felony and no prior cases have labeled it a crime of

violence.

      At the sentencing hearing, Glasco raised a specific objection to the PSR’s

“paragraph 27 characterizing paragraph 41 as a crime of violence.” Throughout

the sentencing hearing, the parties’ arguments assumed that the child suffered

physical injury because of the child abuse, requiring hospitalization. Glasco never

disputed that the child suffered physical injury. Glasco’s attorney did argue at

different times during sentencing, however, that there was nothing in the plea

colloquy or other state court documents that indicated that Glasco himself inflicted

the injury on the child.



                                          5
      The district court overruled Glasco’s objection, concluding that “[i]n . . . the

underlying state case, the defendant was convicted of child abuse that involved

severe injury to a child. I think that establishes that the government has met its

burden of establishing that the defendant had sustained a felony conviction for a

crime of violence.” Glasco did not make any further objections.

      The court then adopted the factual statements in the PSR. After having

heard all of the parties’ arguments and evidence, the district court found that a

100-month sentence was sufficient but not greater than necessary to punish Glasco

for his crimes. The district court explicitly recognized that the guidelines were

advisory and indicated that it had considered the 18 U.S.C. § 3553 factors and

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

                          II. STANDARD OF REVIEW

      While we accept the district court’s factual findings unless clearly erroneous,

we review the district court’s interpretation of the sentencing guidelines de novo.

United States v. Jordi, 418 F.3d 1212, 1214 (11th Cir. 2005). We review the

defendant’s final sentence for reasonableness in light of the § 3553(a) factors.

United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006).

                                 III. DISCUSSION

A.    Glasco’s Prior Child Abuse Conviction Qualifies as a Crime of Violence for
      Purposes of U.S.S.G. § 2K2.1(a)(4)(A)

                                           6
        Section 2K2.1(a)(4)(A) of the Sentencing Guidelines provides for a base

offense level of 20 if the defendant was convicted of one of the various firearm

offenses and has a prior felony conviction for a “crime of violence.” The

Guidelines define a “crime of violence” as:

        any offense under federal or state law, punishable by imprisonment
        for a term exceeding one year, that--
        (1) has as an element the use, attempted use, or threatened use of
        physical force against the person of another, or
        (2) is burglary of a dwelling, arson, or extortion, involves the use of
        explosives, or otherwise involves conduct that presents a serious
        potential risk of physical injury to another.

U.S.S.G. § 4B1.2(a).

        At the time Glasco pled guilty in state court, the Florida child abuse statute

read:

        Whoever, willfully or by culpable negligence, deprives a child of, or
        allows a child to be deprived of, necessary food, clothing, shelter, or
        medical treatment, or who, knowingly or by culpable negligence,
        inflicts or permits the infliction of physical or mental injury to the
        child, and in so doing causes great bodily harm, permanent disability,
        or permanent disfigurement to such child, shall be guilty of a felony
        of the third degree . . . .

Fla. Stat. § 827.04(1) (1994). Glasco pled guilty to this lesser included offense

after the state brought charges against him for aggravated child abuse. During the

state plea colloquy, Glasco did not admit to specific acts on his part constituting

child abuse. He simply agreed that he violated the statute after the prosecutor read



                                            7
the elements of the statute aloud.

       At his sentencing in this case, Glasco did not object to paragraph 41 of the

PSR which recounted the facts of his prior child abuse conviction.1 As paragraph

41 explains, the child victim was beaten so badly she had to be hospitalized. At no

time did Glasco challenge the fact that the child victim suffered severe physical

injuries requiring hospitalization. Thus, the district court concluded that “[Glasco]

was convicted of child abuse that involved severe injury to a child.” Glasco did

not object to this factual finding.

       “It is the law of this circuit that a failure to object to allegations of fact in a

PS[R] admits those facts for sentencing purposes.” United States v. Wade, 458

F.3d 1273, 1277 (11th Cir. 2006). Logically, therefore, a sentencing court may

base its findings of fact on undisputed statements in the PSR. See United States v.

Bennett, 472 F.3d 825, 832 (11th Cir. 2006) (per curiam). Any challenge to the

facts contained in the PSR must be made with specificity and clarity. Id. “It is

also established law that the failure to object to a district court’s factual findings

precludes the argument that there was error in them.” Wade, 458 F.3d at 1277.

       Because Glasco did not object with specificity and clarity to the facts

contained in paragraph 41 of the PSR, the district court’s factual finding that


       1
         While counsel for Glasco objected to paragraph 41 being labeled a “crime of violence,”
she did not make a factual objection to the contents of that paragraph.

                                               8
Glasco’s prior conviction involved severe injury to a child is not clearly erroneous.

Furthermore, Glasco is precluded from arguing that this finding of fact is erroneous

because he failed to object to it in the district court. While Florida’s child abuse

statute itself may be ambiguous, the factual description contained in the PSR

makes it clear that the offense “involve[d] conduct that present[ed] a serious

potential risk of physical injury to another.” U.S.S.G. § 4B1.2(a)(2). Thus, the

district court did not err in concluding that Glasco’s prior child abuse conviction

constituted a “crime of violence” for purposes of U.S.S.G. § 2K2.1(a)(4)(A).

B.    Glasco Possessed a Firearm in Connection with Another Felony for
      Purposes of U.S.S.G. § 2K2.1(b)(5) (2005)

      Glasco argues that the district court erroneously applied the four-level

assessment under U.S.S.G. § 2K2.1(b)(5) (2005) because the record did not

establish that he possessed the firearm in connection with another felony offense.

Our case law does not require that the firearm directly facilitate the underlying

offense in order for it to be possessed “in connection with” the offense. See United

States v. Rhind, 289 F.3d 690, 695 (11th Cir. 2002). Glasco does not dispute that

he sold marijuana to a confidential informant inside his residence on several

occasions and that he reached for the pistol when law enforcement officers entered

the residence to execute the search warrant. We have held that circumstances such

as these support a finding that the defendant possessed a firearm in connection with

                                           9
another felony for purposes of U.S.S.G. § 2K2.1(b)(5) (2005). See United States v.

Gainey, 111 F.3d 834, 837 (11th Cir. 1997) (search warrant executed after

controlled purchase of drugs from defendant’s residence; drugs found and gun

immediately accessible to defendant). Thus, the district court did not err in finding

that Glasco possessed a firearm in connection with another felony offense.

C.    The District Court Properly Considered Glasco’s Prior Convictions in
      Calculating the Guidelines Range

      Glasco next contends that, in the absence of an admission or a jury finding,

the district court violated his Sixth Amendment rights by considering his prior

convictions in assessing enhancements under U.S.S.G. § 2K.1 and in calculating

his criminal history under U.S.S.G. § 4A1.1. We are bound by the Supreme

Court’s holding in Almendarez-Torres v. United States, 523 U.S. 224, 118 S. Ct.

1219, 140 L. Ed. 2d 350 (1998). For our purposes, this means that a prior

conviction need not be proven beyond a reasonable doubt even if the fact of

conviction will increase the guidelines range. See United States v. Martinez, 434

F.3d 1318, 1323 (11th Cir. 2006) (per curiam). Furthermore, the district court does

not err by making factual findings beyond the charges in the indictment under a

preponderance of the evidence standard in order to calculate an advisory guidelines

range. See United States v. Chau, 426 F.3d 1318, 1323-24 (11th Cir. 2005) (per

curiam). At Glasco’s sentencing, the judge acknowledged that the guidelines were

                                          10
advisory. Consequently, the district court did not err in considering Glasco’s prior

convictions for purposes of calculating the guidelines range.

D.    Glasco’s 100-month Sentence is Reasonable in Light of the 18 U.S.C. §
      3553(a) Factors

      Finally, Glasco argues that his 100-month sentence is unreasonable because

there is no minimum mandatory sentence and his sentence is greater than necessary

to achieve the purposes of sentencing as outlined in 18 U.S.C. § 3553. The §

3553(a) factors guide our reasonableness inquiry. They include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (per curiam). A

sentence within a correctly calculated guidelines range is not per se reasonable, but

we ordinarily expect that such a sentence would be reasonable and, therefore, place

the burden of establishing unreasonableness on the party challenging the sentence.

Id. at 787-88. The district court is not obligated to specifically address and analyze

every § 3553(a) factor on the record. United States v. Scott, 426 F.3d 1324, 1329



                                          11
(11th Cir. 2005).

      In Glasco’s case, the district court correctly calculated the guideline range

and chose to sentence Glasco at the midpoint of that range. The district court

indicated that it considered the § 3553(a) factors and understood that the guidelines

were advisory in nature. Glasco does not present any specific argument, other than

that there was no minimum mandatory sentence, to explain why his sentence is

unreasonable. Because Glasco failed to carry his burden on this issue, we conclude

that Glasco’s 100-month sentence was reasonable in light of the § 3553(a) factors.

                               IV. CONCLUSION

      Because the district court did not err in calculating the guidelines range and

because a 100-month sentence is reasonable in light of the considerations in 18

U.S.C. § 3553, we affirm Glasco’s sentence.

AFFIRMED.




                                          12